Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for exposing and developing a first surface of the first photo-developing layer on the gallium nitride semiconductor die, the diode, and metal oxide semiconductor transistor, and plating copper on the exposed and developed area to form a copper plating layer.  Disposing a first plastic layer on the first photo-developing layer, the first plastic layer covering the unexposed development area on the first photo-developing layer and the copper plating layer, and providing a heat sink on the first plastic layer.   Exposing and developing the second photo-developing layer to reveal a gate and a drain of the gallium nitride semiconductor die, a drain and a source of the metal oxide semiconductor transistor and the diode in claim 1.
 	The first photo-developing layer covers the gallium nitride semiconductor die, the diode and the metal oxide semiconductor transistor; a first opening is revealed through exposure and development.  The copper plating layer is disposed on the first opening to connect the gallium nitride semiconductor die with the diode and the metal oxide semiconductor transistor.  The first plastic layer is disposed on the copper plating layer and the first surface of the first photo-developing layer.  The heat sink is installed on the first plastic layer; and the second photo-developing layer covers a second
surface of the first photo-developing layer in claim 5.
 	Coating a first photo-developing layer on the pressure sensitive adhesive
layer, the first photo-developing layer covering the gallium nitride semiconductor die, the diode, the metal oxide semiconductor transistor and the metal block.  Coating a second photo-developing layer on a second surface of the first photo-developing layer.  The second photo-developing layer covering the gallium nitride semiconductor die, the diode, the metal oxide semiconductor transistor and the metal block in claim 7.
 	The first photo-developing layer covers the gallium nitride
semiconductor die, the diode, the metal oxide semiconductor transistor and
the metal block.  A first opening is revealed through exposure and
development.  The copper plating layer is disposed on the first opening to
connect the gallium nitride semiconductor die with the metal block and
connect the gallium nitride semiconductor die with the diode connecting the
metal oxide semiconductor transistor in claim 10.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.


 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












AC/July 2, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897